THOMPSON, Judge,
dissenting.
I respectfully disagree with the majority. I do not believe that there is sufficient evidence to conclude that the trial court did not permit any testimony to be taken at the June 28, 1996, hearing. The trial court’s order states: “THIS MATTER being presented to the Court on the Defendant’s Petition to Modify, and upon due consideration of same, together with sworn testimony having been taken on June 28, 1996, it is hereby....” An entry on the ease action summary dated October 23,1996, concerning the trial court’s denial of Tony Halsey’s application for rehearing, which claimed that no testimony was heard in the case, states: “Motion for Rehearing denied; Testimony was taken on the record, [signed] Robert A. Cothren.” Another entry on the case action summary, dated December 4, 1996, states: “Spoke with Todd Davis (Court Reporter) He did not take testimony in this case — there will be no Court Reporter’s Transcript in this case (Called Powell Lipscomb’s office to verify this information).” These statements reflect a conflict in the record as to whether testimony was taken. I believe the case should be remanded for the trial court to resolve this issue. This court should not reverse without a clear understanding of the facts.
CRAWLEY, J., concurs.